—Appeal from a judgment of the Supreme Court (Torraca, J.), entered March 3, 1994 in Albany County, which dismissed petitioner’s application, in a proceeding pursuant to CPLR article 78, to review a determination of respondent rescinding petitioner’s participation in the temporary release program.
Based on the evidence presented, which included information that petitioner had made repeated threats against his family, it was not irrational for respondent to rescind petitioner’s prior approval to participate in the temporary release program. Because temporary release is a discretionary program and a privilege, petitioner had no due process entitlement to continued participation in the program. Any remaining contentions raised by petitioner have been considered and found to be lacking in merit.
Cardona, P. J., Mercure, Crew III and Casey, JJ., concur. Ordered that the judgment is affirmed, without costs.